IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Kenneth Williams,                          :
                           Petitioner      :
                                           :
             v.                            :   No. 152 C.D. 2021
                                           :   Submitted: August 6, 2021
Pennsylvania Parole Board,                 :
                        Respondent         :

BEFORE:      HONORABLE MARY HANNAH LEAVITT, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE LEAVITT                                           FILED: December 14, 2021

             Kenneth Williams, an inmate at the State Correctional Institution (SCI)
at Frackville, petitions for review of an adjudication of the Pennsylvania Parole
Board (Parole Board) denying his administrative appeal of a Parole Board decision
that recommitted him to serve 24 months of backtime as a convicted parole violator;
denied him credit for the time he spent at liberty on parole; and recalculated his
maximum sentence date as June 30, 2032. Williams asserts that the Parole Board
did not hold a timely parole revocation hearing; improperly required him to serve
his federal sentence prior to his state sentence; and did not give him credit for all the
time he served while incarcerated solely on the Parole Board’s warrant. Williams’
appointed counsel, Kent D. Watkins, Esquire (Counsel), of the Schuylkill County
Public Defender’s Office, has filed an application to withdraw as Williams’ counsel
and a letter asserting that Williams’ appeal lacks merit. For the following reasons,
we grant Counsel’s application and affirm the Parole Board’s adjudication.
                 In 1991, Williams was ordered by the Montgomery County Court of
Common Pleas to serve a sentence of 5 to 20 years in an SCI for a robbery
conviction, which sentence was to be served consecutive to a Philadelphia County
sentence Williams was already serving. Williams became available to begin serving
the Montgomery County sentence on October 29, 1992, resulting in a maximum
sentence date of October 29, 2012.
                 On June 1, 1999, Williams was paroled to a community corrections
center and was successfully discharged on December 3, 1999. On July 10, 2001,
Philadelphia police arrested Williams and charged him with forgery, identify theft,
theft by unlawful taking, and theft by deception. Williams did not post bail. The
Parole Board lodged a warrant on July 12, 2001, to detain Williams pending
disposition of the new criminal charges. On May 24, 2002, the new criminal charges
were nolle prossed. Thereafter, on June 9, 2002, the Parole Board lifted its warrant
and Williams remained on parole.1
                 On August 23, 2012, Philadelphia police arrested Williams and charged
him with criminal conspiracy, theft by receiving stolen property, and resisting arrest.
Williams did not post bail. The Parole Board lodged a warrant on August 24, 2012,
to detain Williams pending disposition of the new criminal charges. On October 29,
2012, the Parole Board lifted its warrant because Williams’ original maximum
sentence had expired.           It continued to follow Williams’ outstanding criminal
charges.
                 In early 2014, federal authorities detained Williams on the 2012
criminal charges and subsequently charged him with federal crimes. On May 25,




1
    Williams’ effective date of parole remained June 1, 1999.
                                                  2
2016,2 Williams pled guilty to the federal charges of conspiracy to commit robbery
which interferes with interstate commerce (offense ending date 8/22/2012); robbery
which interferes with interstate commerce and aiding and abetting (offense ending
date 1/9/2012); robbery which interferes with interstate commerce and aiding and
abetting (offense ending date 2/22/2012); and using and carrying a firearm during a
crime of violence and aiding and abetting (offense ending date 2/22/2012). Williams
was committed to the Federal Bureau of Prisons to serve a 90-month sentence of
imprisonment, followed by 5 years of supervision, and ordered to pay restitution.
                 On February 8, 2017, the Parole Board received official verification of
Williams’ new convictions and issued an arrest warrant the same day, indicating that
although his maximum sentence date of October 29, 2012, had passed, the date was
being extended due to his new federal conviction, and that a new maximum date
would be calculated upon recording of the Parole Board’s final action. Williams
remained in federal prison at the Federal Correctional Institution at Schuylkill until
his release and return to state custody on March 4, 2020.
                 On May 5, 2020, the Parole Board notified Williams that a revocation
hearing would be held based on his 2016 federal convictions. Williams waived his
right to a panel hearing. Counsel entered his appearance on Williams’ behalf on
May 27, 2020, and the revocation hearing was held before a hearing examiner the
same day.
                 At the hearing, documentation was admitted establishing Williams’
2016 federal convictions and his return to state custody on March 4, 2020. Counsel
did not challenge the convictions but stated that Williams believed his return to state
custody occurred on March 5, 2020. Williams then testified regarding his time on


2
    The criminal judgment was signed on June 14, 2016, and filed on June 15, 2016.
                                                 3
parole, stating that he had a job as a machine operator in 1999 and supported his
three children. When he was arrested in 2012, he lost his job. He claims that other
than the arrest, he was “clean the whole time [he was on parole].” Notes of
Testimony, 5/27/2020, at 13; Certified Record at 72.
              By decision recorded on June 18, 2020,3 the Parole Board recommitted
Williams as a convicted parole violator to serve 24 months’ backtime. The Parole
Board, in its discretion, denied Williams credit for the time he spent at liberty on
parole because his new conviction was the same as, or similar to, his original offense
and it involved possession of a weapon. Williams’ maximum sentence date was
recalculated as June 30, 2032.
              Counsel filed an administrative appeal on Williams’ behalf raising
three issues. First, Williams claimed that the Parole Board failed to hold the
revocation hearing within 120 days of official verification of his conviction or his
return to an SCI. Second, Williams asserted that he should have served his state
sentence before serving his federal sentence. Third, Williams argued that the Parole
Board failed to give him credit for all the time that he served exclusively on the
Parole Board’s warrant.
              On February 5, 2021, the Parole Board affirmed its decision recorded
on June 18, 2020. First, the Parole Board explained the timeline of Williams’ case
and noted that Williams was returned to state custody on March 4, 2020. Thus,
because the revocation hearing was held 84 days later on May 27, 2020, the hearing
was timely. The Parole Board next explained that in recalculating Williams’


3
 The decision lists a mailing date of July 10, 2020, with a line drawn through it, and the date
October 2, 2020, was added. C.R. 95. However, the decision must have been mailed prior to the
October date because the Parole Board received Williams’ administrative appeal on August 13,
2020.
                                              4
maximum sentence date, it had the discretion not to award credit for any time spent
at liberty on parole. See Section 6138(a)(2) of the Prisons and Parole Code (Parole
Code), 61 Pa. C.S. §6138(a)(2).4 The Parole Board then explained its recalculation
of his maximum sentence date. When Williams was paroled on June 1, 1999, his
maximum sentence date was October 29, 2012, which left 4,899 days remaining on
his original sentence. The Parole Board awarded Williams credit for the 332 days
he was confined from July 12, 2001 (Parole Board warrant date), to June 9, 2002
(date Williams was released). Subtracting 332 from 4,899 days resulted in a total of
4,567 days remaining on Williams’ original sentence. The Parole Board also
awarded Williams presentence confinement credit for 66 days from August 24, 2012
(Parole Board warrant date), to October 29, 2012 (date detainer expired), because
Williams was held solely on the Parole Board’s warrant during that period.
Subtracting 66 from 4,567 days left 4,501 days remaining on Williams’ original
sentence. The Parole Board observed that Williams completed his federal sentence
and was returned to the Parole Board’s custody on March 4, 2020, and thus became
available to serve his original sentence on that date. Adding 4,501 days to that date
yielded a maximum sentence date of June 30, 2032. The Parole Board did not
address Williams’ challenge to the order of service of his sentences.



4
    It states:
        If the parolee’s recommitment is so ordered, the parolee shall be reentered to serve
        the remainder of the term which the parolee would have been compelled to serve
        had the parole not been granted and, except as provided under paragraph (2.1), shall
        be given no credit for the time at liberty on parole.
61 Pa. C.S. §6138(a)(2). We note that various sections of the Parole Code, including Section
6138(a)(2), have recently been amended by the Act of June 30, 2021, P.L. 260, No. 59. As such,
any citations to the Parole Code in this opinion are to the version of the Parole Code that existed
prior to the recent amendments.
                                                5
               Williams petitioned for this Court’s review of the Parole Board’s
adjudication,5 raising three issues.6 First, he asserts that his revocation hearing was
not timely held. Second, he contends that his state sentence should have been served
prior to his federal sentence. Third, he argues that the Parole Board failed to give
him credit towards his original sentence for all the time he served exclusively on the
Board’s warrant. Counsel has filed an application to withdraw along with a letter
asserting that Williams’ claims lack merit.
               In Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), our Supreme
Court set forth the technical requirements that appointed counsel must meet in order
to withdraw from representation of a parolee. This Court has summarized the
requirements as follows:

               [C]ounsel seeking to withdraw from representation of a
               petitioner seeking review of a determination of the Board must
               provide a “no-merit” letter[,] which details “the nature and extent
               of [counsel’s] review and list[s] each issue the petitioner wished
               to have raised, with counsel’s explanation of why those issues
               are meritless.”

Zerby v. Shanon, 964 A.2d 956, 961 (Pa. Cmwlth. 2009) (citing Turner, 544 A.2d at
928). Counsel must also send the parolee a copy of the “no-merit” letter that satisfies
the Turner requirements, furnish him with a copy of counsel’s petition to withdraw,
and inform the parolee of his right to retain new counsel or submit a brief on his own
behalf. Reavis v. Pennsylvania Board of Probation and Parole, 909 A.2d 28, 33
(Pa. Cmwlth. 2006). If counsel has fully complied with the technical requirements

5
  On review, this Court determines whether necessary findings of fact are supported by substantial
evidence, whether an error of law was committed, or whether constitutional rights were violated.
McCloud v. Pennsylvania Board of Probation and Parole, 834 A.2d 1210, 1212 n.6 (Pa. Cmwlth.
2003).
6
  We have reordered Williams’ issues for ease of discussion.
                                                6
for withdrawal, the Court will independently review the merits of the inmate’s
claims.
                 We conclude that Counsel’s no-merit letter satisfies the Turner
requirements because it addresses each issue raised in Williams’ appeal. The record
establishes that Counsel sent Williams copies of the application to withdraw and no-
merit letter and advised Williams of his right to retain new counsel or proceed with
his appeal pro se.7 Because the Turner requirements have been met, we address the
merits of the underlying claims.
                 We first address Williams’ argument that his revocation hearing was
untimely.        Williams’ exact argument in this regard is not entirely clear.
Nevertheless, we note that where a parolee challenges the timeliness of a revocation
hearing, the Parole Board bears the burden of proving that the hearing was timely
held. Dill v. Pennsylvania Board of Probation and Parole, 186 A.3d 1040, 1043 n.2
(Pa. Cmwlth. 2018). In its decision, the Parole Board relied on its regulation that
requires the hearing to be held within 120 days of the Board’s receipt of official
verification of a conviction, with certain exceptions. The Parole Board’s regulation
states, in relevant part, as follows:

                 The following procedures shall be followed before a parolee is
                 recommitted as a convicted violator:

                 (1) A revocation hearing shall be held within 120 days from the
                 date the Board received official verification of the plea of guilty
                 or nolo contendere or of the guilty verdict at the highest trial
                 court level except as follows:

                         (i) If a parolee is confined outside the jurisdiction
                         of the Department of Corrections, such as
                         confinement out-of-State, confinement in a Federal

7
    Williams has not retained new counsel or filed a brief on his own behalf.
                                                  7
                    correctional institution or confinement in a county
                    correctional institution where the parolee has not
                    waived the right to a revocation hearing by a panel
                    in accordance with Commonwealth ex rel. Rambeau
                    v. Rundle, 455 Pa. 8, 314 A.2d 842 (1973), the
                    revocation hearing shall be held within 120 days of
                    the official verification of the return of the parolee
                    to a State correctional facility.

37 Pa. Code §71.4(1)(i) (emphasis added). Section 71.5(a) and (c)(1) of the Parole
Board’s regulations provides additional guidance as follows:

             (a) If the parolee is in . . . Federal custody, the Board may lodge
             its detainer but other matters may be deferred until the parolee
             has been returned to a State correctional facility in this
             Commonwealth.

                                               ***

             (c) In determining the period for conducting hearings under this
             chapter, there shall be excluded from the period, a delay in any
             stage of the proceedings which is directly or indirectly
             attributable to one of the following:

                    (1)   The unavailability of a parolee or counsel.

37 Pa. Code §71.5(a), (c)(1) (emphasis added). The Parole Board’s regulations are
clear. “[W]hen a parolee is in federal custody, confined in a federal facility, or is
otherwise unavailable, the [Parole] Board’s duty to hold a revocation hearing, or take
other action beyond issuing a detainer, is deferred until the parolee is returned to a[n]
SCI[, and is again under the jurisdiction of the Pennsylvania Department of
Corrections,] regardless of when the [Parole] Board received official verification of
a parolee’s new conviction.” Brown v. Pennsylvania Board of Probation and
Parole, 184 A.3d 1021, 1025 (Pa. Cmwlth. 2017).



                                           8
               Here, Williams pled guilty and was sentenced in federal court to a new
term of federal incarceration on May 25, 2016, and he was thereafter committed to
the custody of the Federal Bureau of Prisons and transferred to the Federal
Correctional Institution at Schuylkill. Williams remained in federal custody until
March 4, 2020, when he was returned to an SCI. Williams thus became available to
the Parole Board on March 4, 2020, upon his release from federal prison. His May
27, 2020, revocation hearing was held 84 days after his March 4, 2020, return to an
SCI. It was timely held. The Parole Board did not err in so holding, and Williams’
first claim of error lacks merit.
               Williams next claims that his state sentence should have been served
prior to his federal sentence.8 We disagree. At the time Williams was sentenced in
federal court on May 25, 2016, Section 6138(a)(5.1) of the Parole Code provided as
follows with regard to the order of service of sentences:

               (5.1) If the parolee is sentenced to serve a new term of total
               confinement by a Federal court or by a court of another
               jurisdiction because of a verdict or plea under paragraph (1), the
               parolee shall serve the balance of the original term before serving
               the new term.

61 Pa. C.S. §6138(a)(5.1). There is no question that Section 6138(a)(5.1) prescribes
the order in which a parolee, such as Williams, must serve his sentences. However,
the circumstances of the instant matter establish that Williams was not entitled to


8
  In his no-merit letter, Counsel cites numerous federal district court decisions for the proposition
that state authorities retain primary jurisdiction over an inmate and that federal custody does not
commence until state authorities relinquish the inmate on satisfaction of the state obligation. See
No-Merit Letter at 4-6 (citing, inter alia, Rios v. Wiley, 201 F.3d 257 (3d Cir. 2000)). While such
decisions may be persuasive, we note that they are not binding authority. Byers v. Pennsylvania
Department of Banking and Securities, Bureau of Securities Compliance and Examinations, 259
A.3d 551, 561 n.9 (Pa. Cmwlth. 2021).
                                                 9
serve his backtime on his original state sentence prior to serving his new federal
sentence, as set forth in Section 6138(a)(5.1) of the Parole Code. Our decision in
Brown, 184 A.3d 1021, is instructive on this point.
             In Brown, the parolee was on state parole when he was indicted on
federal drug charges. He remained in federal custody from the time of his arrest by
federal authorities until he was released, at which time he was returned to the custody
of the Pennsylvania Department of Corrections. The Parole Board commenced
revocation proceedings and a revocation hearing was held, after which the parolee
was recommitted as a convicted parole violator and ordered to serve backtime. The
Parole Board denied the parolee’s appeal, and he petitioned this Court for review,
arguing that his revocation hearing was untimely and that he should have served the
backtime on his original state sentence before serving his new federal sentence
pursuant to Section 6138(a)(5.1) of the Parole Code. We rejected the parolee’s
argument, noting there was no dispute in the case that the parolee “was in federal
custody both before and after his federal sentencing and when the [Parole] Board
received official verification of his conviction.” Brown, 184 A.3d at 1027. We
further explained:

             [The parolee’s] argument presumes that the [Parole] Board had
             the ability to obtain him from federal custody in order to hold a
             revocation hearing and recommit him as a [convicted parole
             violator] to serve the remainder of his original sentence in
             accordance with Section 6138(a)(5.1). However, the [Parole]
             Board asserts that it does not have the ability to acquire a
             Pennsylvania parolee from the custody of another jurisdiction in
             order to recommit the parolee to serve the remainder of the
             original sentence. [The parolee] has not provided any legal
             authority that grants the [Parole] Board this authority.




                                          10
Id. (emphasis in original omitted). We concluded, therefore, that the parolee was
unavailable to the Parole Board at the time he pled guilty and was sentenced on the
federal charges, and he was unavailable when the Parole Board received official
verification of his conviction. The Parole Board did not acquire jurisdiction over the
parolee until after his release from federal custody.9 Therefore, we held that the
parolee’s revocation hearing held 110 days after the date he was returned to an SCI
was timely.
               Here, as in Brown, Williams was in federal custody before and after his
federal sentencing and when the Parole Board received official verification of the
new conviction on February 8, 2017. Where a parolee is in federal custody, confined
in a federal facility, or is otherwise unavailable, the Parole Board may defer a


9
  We distinguished Brown from Fumea v. Pennsylvania Board of Probation and Parole, 147 A.3d
610 (Pa. Cmwlth. 2016), where we did find error by the Parole Board. In Fumea, the parolee was
arrested on federal charges and posted bond. The Parole Board detained him pending disposition
of the federal charges, and he remained in an SCI on the Parole Board’s detainer until his release
at the expiration of his original maximum sentence date and the lifting of the Parole Board’s
detainer. The parolee thus remained at liberty from both the Board’s detainer and the federal
charges while he was awaiting federal trial. The parolee was ultimately convicted of the federal
charges, but he remained free on bail until his sentencing. Notably, at his sentencing, the parolee’s
parole agent was in attendance and the Parole Board issued a detainer warrant the same day.
Nevertheless, the parolee was remanded to the custody of the United States Marshal and served
his federal sentence until 2014, when he was returned to an SCI. The parolee challenged the
timeliness of his revocation hearing, which was held within 120 days of his return to an SCI. We
held that the Parole Board could have taken the parolee into custody prior to or at his federal
sentencing but did not. As such, we concluded that the Parole Board erred by waiting to hold the
parole revocation hearing until after the parolee completed his federal sentence and was returned
to an SCI.
        The facts of Williams’ case are different than those in Fumea. Williams did not post bond
on the federal charges but remained in federal custody from the time of his arrest by federal
authorities until he completed his federal sentence, like the parolee in Brown. Moreover, absent
from the record is any suggestion that a state parole agent was present at Williams’ federal
sentencing or that the Parole Board even knew of the federal convictions prior to it receiving
official verification of the federal convictions.
                                                11
revocation hearing until the parolee is returned to an SCI and, thus, subject to the
Parole Board’s jurisdiction. Brown, 184 A.3d at 1025. The Parole Board properly
deferred Williams’ revocation hearing until he was returned to the Parole Board’s
custody. Williams’ second claim lacks merit.
              Finally, Williams argues that he did not receive credit for all the time
he was detained solely on the Parole Board’s warrant.10 Again, we disagree.
Generally, periods of presentence incarceration shall be credited to a convicted
parole violator’s original sentence only where he has satisfied bail requirements on
the new criminal charges and, therefore, remains incarcerated solely on the Parole
Board’s detainer. Gaito v. Pennsylvania Board of Probation and Parole, 412 A.2d
568, 571 (Pa. 1980). Where bail is not posted, the time a parolee spends incarcerated
on both the new criminal charges and the Parole Board’s detainer must be applied to
the parolee’s new sentence. Id. In Martin v. Pennsylvania Board of Probation and
Parole, 840 A.2d 299, 309 (Pa. 2003), our Supreme Court held that “where an
offender is incarcerated on both a [Parole] Board detainer and new criminal charges,
all time spent in confinement must be credited to either the new sentence or the
original sentence.” Thus, when a parolee is confined on the Parole Board’s detainer
warrant and has not made bail on the new charges, but the new charges are nolle
prossed, the parolee is not convicted, no new period of incarceration is imposed, or
there is an acquittal, the time spent in pretrial custody must be awarded to the
parolee’s original sentence. Martin, 840 A.2d at 309; Gaito, 412 A.2d at 571 n.6
(stating “that if a parolee is not convicted, or if no new sentence is imposed for that




10
  Neither the Administrative Remedies Form nor the Petition for Review specify the dates or the
number of days for which Williams seeks credit.
                                              12
conviction on the new charge, the pre-trial custody time must be applied to the
parolee’s original sentence”).
                 Here, Williams was initially arrested on new charges on July 10, 2001,
for which he did not post bail, and the Parole Board issued its warrant on July 12,
2001. Williams remained in custody on the new charges and on the Board’s warrant
from July 12, 2001, until June 9, 2002, when the Parole Board lifted its warrant and
Williams returned to parole. However, in the interim, the new charges were nolle
prossed on May 24, 2002. Because the new charges did not result in a conviction or
a new period of incarceration, the Parole Board properly credited those 332 days of
confinement time to Williams’ original sentence.
                 Williams was arrested again on new criminal charges on August 23,
2012, and he did not post bail. The Parole Board lodged its warrant the next day on
August 24, 2012, and detained Williams pending disposition of the new charges.
The warrant was lifted on October 29, 2012, at the expiration of Williams’ original
sentence.       Thus, from August 24, 2012, through October 29, 2012, Williams
remained confined on both the Parole Board’s detainer warrant and the new charges.
However, the state charges were subsequently transferred to the federal court system
and, therefore, never resulted in a state conviction or new period of state
incarceration. Accordingly, the Parole Board properly credited Williams 66 days
towards his original sentence for the period of August 24, 2012, to October 29, 2012.
                 Finally, on February 8, 2017, upon its receipt of official verification of
Williams’ new federal convictions, the Parole Board issued another warrant against
Williams. However, Williams was not detained solely on this warrant because he
was in federal custody11 beginning on January 1, 2014, up through the completion


11
     It appears that Williams did not post bond on the federal charges.
                                                  13
of his federal sentence and his release from federal custody and return to an SCI on
March 4, 2020. The federal court awarded Williams credit towards his new federal
sentence for all time spent in federal custody on the new federal charges. Williams
was not entitled to any further credit against his original sentence. Thus, the Parole
Board did not err in its credit calculations, and Williams’ third claim of error is
meritless.
             In sum, Counsel has fulfilled the technical requirements for
withdrawing from representation, and our independent review of the record before
the Parole Board reveals that Williams’ issues on appeal lack merit. Accordingly,
we grant Counsel’s application to withdraw and affirm the Parole Board’s
adjudication.
                            ____________________________________________
                            MARY HANNAH LEAVITT, President Judge Emerita




                                         14
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Kenneth Williams,                     :
                       Petitioner     :
                                      :
           v.                         :   No. 152 C.D. 2021
                                      :
Pennsylvania Parole Board,            :
                        Respondent    :


                                    ORDER

           AND NOW, this 14th day of December, 2021, the application to
withdraw as counsel filed by Kent D. Watkins, Esquire, is GRANTED, and the
adjudication of the Pennsylvania Parole Board, dated February 5, 2021, is
AFFIRMED.
                        ____________________________________________
                        MARY HANNAH LEAVITT, President Judge Emerita